Citation Nr: 0203434	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  95-34 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of amoebic liver infection with abscess, 
encapsulation, and scarring, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
September 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1995 rating decision by the Anchorage, 
Alaska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which increased the disability rating for the 
veteran's service-connected liver disability from 
noncompensable to 20 percent.  A notice of disagreement was 
received in February 1995, a statement of the case was issued 
in September 1995, and a substantive appeal was received in 
September 1995.  The veteran testified at an RO hearing in 
December 1995.

The Board notes that in a March 2002 written argument, the 
veteran's representative alleged that the veteran's hepatitis 
C may have been aggravated by the original insult to the 
liver during service.  This matter is hereby referred to the 
RO for appropriate action.  


FINDING OF FACT

The veteran's service-connected liver disability, described 
for rating purposes as residuals of amoebic liver infection 
with abscess, encapsulation, and scarring, is manifested by 
chronic right upper quadrant pain which more nearly 
approximates to severe symptomatology.  



CONCLUSION OF LAW

The criteria for entitlement to a 30 percent rating (but no 
higher) for service-connected residuals of amoebic liver 
infection with abscess, encapsulation, and scarring have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7313 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA treatment records, a VA 
medical opinion, and private treatment records.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issue on appeal.  
In a March 2001 letter, the RO informed the veteran of the 
enactment of the VCAA and explained the duty to assist.  The 
RO also informed the veteran of what evidence was needed from 
him and where to send such information.  Under these 
circumstances, no further action is necessary to assist the 
veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation of his service-
connected liver disability.  The discussions in the rating 
decision, statement of the case, and supplemental statement 
of the case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought. The Board therefore finds that the notice 
requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the veteran of the 
information and evidence necessary to substantiate his claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

A review of the record reflects that the veteran was awarded 
service connection for residuals of an amoebic liver abscess, 
evaluated as noncompensable, in a March 1972 rating action.  
In March 1994, the veteran sought entitlement to an increased 
evaluation of his service-connected liver disability.  

Private treatment records received from Dr. L. Holle and 
dated from 1992 to 1994 demonstrate treatment for basal cell 
carcinoma on the face.  Additional private treatment records 
dated from 1992 to 1994 demonstrate relevant complaints of 
abdominal pain in the right upper quadrant.  It was noted 
that the veteran's pain was suspected to be mainly related to 
adhesions and scarring likely of the liver capsule.  It was 
noted the veteran had no medical history of prior blood 
transfusions.  It was also noted that the veteran probably 
had a fairly significant amount of perihepatic scarring and 
probable adhesions in the liver area.  A positive Hepatitis C 
test was noted in a February 1992 laboratory report.  
Radiological examination of the abdomen demonstrated a 
nonspecific abdomen.  A March 1992 radiology report noted an 
impression of a fatty liver.  Cecal biopsy performed in March 
1994 revealed nonspecific chronic inflammation.  A November 
1994 private treatment record demonstrates that the veteran 
suffered from chronic pain in the right anterior lateral 
abdomen secondary to liver abscess scars and probable 
encapsulation.

Treatment records from Elmendorf Air Force Base dated in 1993 
document treatment for a number of disorders.  Relevant VA 
treatment records dated in 1994 demonstrate a history of a 
fatty liver.  A March 1994 clinical record notes that the 
veteran's complaints of abdominal pain were most likely 
secondary to adhesions from the liver abscess.  A May 1994 
liver ultrasound was noted as normal.  VA treatment records 
dated in 1995 demonstrate complaints of abdominal pain in the 
right upper quadrant. 

In the January 1995 rating decision from which the present 
appeal arises, the RO determined that a 20 percent evaluation 
was warranted for the veteran's service-connected residuals 
of amoebic liver infection with abscess, encapsulation, and 
scarring.  

At his December 1995 RO hearing, the veteran testified to 
experiencing sharp pain and a dull, continuous aching pain in 
relation to his liver condition.  He stated that the dull 
pain would last for about 30 to 45 minutes and then go away, 
whereas the sharp pain would hit him and knock him to his 
knees and then be gone.  The veteran testified that it took 
an hour or two of sitting down to get over his pain.  The 
veteran denied any recent weight loss, but stated that it was 
difficult for him to maintain his weight.  He reported that 
the instances of sharp pain happened about six times a month 
and the dull pain occurred more frequently.  He indicated 
that he did have to use sick leave at times because of his 
liver condition and the pain attacks.  The veteran testified 
that there was a lot of scar tissue in his liver intertwined 
with nerve endings.  He stated that his doctors mentioned 
surgery, but felt that the chances of it relieving his pain 
were slim.  The veteran testified that his liver condition 
had caused him to give up sports and activities involving 
stress. 

Upon VA examination dated in September 1999, it was noted 
that the veteran contracted amebiasis during service, which 
led to amebic liver abscess and a spontaneous rupture of the 
abscess through the diaphragm and into the right lung cavity.  
It was also noted that he developed a right bronchopleural 
fistula.  It was reported that the veteran continued to have 
intermittent discomfort in the right flank and the right 
upper quadrant.  Physical examination revealed the liver was 
not enlarged and the examiner could not elicit abdominal 
tenderness.  There was no organomegaly and the spleen was not 
palpable.  Impressions of a history of amebic liver abscess 
with spontaneous bronchopleural fistula healed, chronic 
right-sided abdominal pain secondary to adhesions related to 
his liver abscess, and history of hepatitis C were noted.  
The examiner recommended hepatology consultation for 
evaluation and treatment of hepatitis C.  A computed 
tomography scan of the abdomen and pelvis was requested in 
December 1999.  In a December 1999 addendum to that report, 
the examiner noted that the veteran had been referred to a 
gastroenterologist for further evaluation of his hepatitis C.  
The examination addendum report also notes that the veteran 
obtained a tattoo in 1975 after his discharge from service.  
It was noted there was no history of blood transfusions.  The 
examiner also noted that the extent of the liver disease due 
to hepatitis C could only be determined by liver biopsy.  
Hepatitis panel showed repeatedly reactive hepatitis C 
antibody.  The rest of the hepatic function panel was normal, 
but the veteran's alpha-fetoprotein was elevated at 15.  

A December 1999 VA examination report reflects that the 
veteran denied any hepatic encephalopathy, but did report 
profound fatigue.  He also denied any fevers, chills, night 
sweats, or other symptoms.  Physical examination of the 
abdomen revealed it was soft and nontender.  There was no 
guarding and the liver was not enlarged.  There appeared to 
be no ascites, masses, or tumors.  Relevant diagnoses of 
chronic active hepatitis C, risk exposure probably related to 
tattoo placement in the past; chronic right upper quadrant 
abdominal pain probably related to liver and hepatitis C; 
history of amebic liver abscess with spontaneous 
bronchopleural fistula rupture requiring chest tube and 
protracted hospitalization in 1972; and chronic fatigue 
syndrome were noted.  

Private treatment records dated from 1999 to 2000 demonstrate 
that a computed tomography scan of the abdomen and pelvis in 
January 2000 showed a fatty liver, but no evidence of hepatic 
masses or biliary dilation.  A January 2000 liver biopsy 
showed mild histologic changes compatible with chronic 
hepatitis C.  There was no evidence of cirrhosis and minimal 
fatty change was present.  Minimal piecemeal and spotty 
necrosis was present as well as mildly increased iron 
deposits within hepatocytes.  A March 2000 treatment record 
also notes that the computed tomography scan of the abdomen 
showed no residual residue from the veteran's previous 
amoebic infection. 

VA treatment records dated in 1999 and 2000 demonstrate 
complaints and treatment for, among other things, nausea from 
Motrin.  A negative small bowel study was noted in December 
1999 and a May 2000 chest x-ray revealed a small area of 
discoid atelectasis or fibrosis in the lateral aspect of the 
right lower lung field.  

VA treatment records dated from 2000 to 2001 demonstrate 
routine care with complaints of stomach cramps on one 
occasion, back and neck pain with arthritis, and right-sided 
chest pain with gas.  It was noted that the veteran appeared 
to be healthy.  

A May 2001 VA medical advisory opinion demonstrates that the 
claims folder was reviewed.  It was noted that the veteran's 
hepatitis C was diagnosed in 1992 and felt to be most likely 
caused by a tattoo which he received in 1975 after leaving 
active service, as he denied any intravenous drug use and had 
no history of drug transfusions.  It was noted that the 
veteran's recent blood tests indicated a normal blood count 
and only minimal elevation of one out of three liver function 
tests.  The examiner opined that the veteran's hepatitis C 
was unrelated to his military service and was unrelated to 
his service-connected amebic abscess.  The examiner also 
commented that it was more unlikely than not that the fatigue 
and weakness were related to the service-connected liver 
abscess with scarring. 

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include 38 C.F.R. §§ 4.1 and 4.2 which require 
the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. at 593-
94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

The veteran's service-connected residuals of amoebic liver 
infection with abscess, encapsulation, and scarring is 
currently evaluated as 20 percent disabling pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7313, which contemplates 
residuals of liver abscess.  38 C.F.R. § 4.114, Diagnostic 
Code 7313 provides that a 20 percent evaluation is warranted 
for residuals of liver abscess with moderate symptoms and a 
30 percent evaluation is warranted for residuals of liver 
abscess with severe symptoms.  A 30 percent rating is the 
highest available under Diagnostic Code 7313.

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Following a full and thorough review of the evidence of 
record, the Board concludes that a 30 percent rating is 
warranted for the veteran's service-connected residuals of a 
liver abscess.  The medical evidence demonstrates subjective 
as well as consistent objective findings of chronic right 
upper quadrant pain since 1992.  The veteran's right upper 
quadrant pain has been consistently noted as likely related 
to adhesions, encapsulation, and scarring of the liver 
capsule.  A September 1999 VA examination noted a relevant 
impression of chronic right-sided abdominal pain secondary to 
adhesions related to the liver abscess.  A similar impression 
was noted upon VA examination dated in December 1999 and in 
private treatment records dated from 1992 to 1994.  At his 
December 1995 RO hearing, the veteran testified that he 
experienced both a sharp pain and a dull, constant ache.  He 
also testified that it took an hour or two of sitting down to 
get over his pain.  The veteran testified that he had given 
up sports and other stressful activities because of his liver 
pain.  The Board concludes that this symptomatology of 
chronic right upper quadrant pain more nearly approximates to 
a 30 percent rating as it demonstrates severe symptoms that 
are consistent and physically restrictive at times.  

A 30 percent rating is the highest available under Diagnostic 
Code 7313, and no other diagnostic criteria appear to be 
applicable.  There is no evidence of cirrhosis, and it 
appears that medical personnel have been able to 
differentiate symptoms due to the veteran's nonservice-
connected hepatitis C.  In this regard, the Board recognizes 
that the veteran has complained of weakness and fatigue.  
However, a medical examiner has opined that it was unlikely 
that the veteran's complaints of weakness and fatigue were 
related to the service-connected liver abscess with scarring. 

In sum, the Board concludes that a 30 percent rating is 
warranted, but there is no basis for assigning a higher 
rating under applicable regulations governing disability 
evaluations.  The Board is unable to find that there is such 
a balance of the positive evidence with the negative evidence 
to warrant a more favorable determination.  38 U.S.C.A. 
§ 5107(b). 



ORDER

A 30 percent rating for service-connected residuals of 
amoebic liver infection with abscess, encapsulation, and 
scarring is warranted.  The appeal is granted to this extent, 
subject to the controlling law and regulations governing 
monetary benefits.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

